Citation Nr: 0333085	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  01-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active duty service from June 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In October 2002, the 
Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, with symptoms that include nightmares, anger, impaired 
memory, and sleep difficulties; his psychiatric disorder has 
not resulted in total occupational and social impairment.  

2.  The veteran has not worked since about 1997.

3.  The medical evidence shows that the veteran is totally 
disabled, in whole or in part, due to his PTSD.

4.  The veteran's service-connected PTSD precludes him from 
engaging in some form of substantially gainful employment 
which is available in the national economy, and which is 
consistent with his occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2003).  

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the June 1999 rating decision that his PTSD was 
evaluated as 50 percent disabling.  See also two supplemental 
statements of the case (SSOC's), dated in March 2003.  The 
rating decision, the statement of the case (SOC), and the 
SSOC's informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
appellant's service medical records, as well as VA and non-VA 
medical records.  The appellant has been afforded several VA 
examinations for the disability in issue.  In August 2001, 
the RO sent the appellant a letter notifying him of the 
VCAA's provisions.  In the letter, he was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain all records identified by the appellant, 
including relevant evidence in the custody of a federal 
department or agency, including VA medical records, Vet 
Center records, service medical records, Social Security 
Administration records, or evidence from other federal 
agencies.  In March 2003, he was notified that he would be 
afforded 60 days to submit evidence or argument prior to his 
claim being sent to the Board.  In a statement, received in 
April 2003, he essentially stated that he desired to waive 
the 60 day period and have his claim adjudicated.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Evaluation

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  It is argued that a 100 percent evaluation is 
warranted due to such symptoms as anger and panic.  See 
veteran's representative's statement, received in April 2003.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.132 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The RO has granted service connection for PTSD, currently 
evaluated as 50 percent disabling.  The RO has assigned an 
effective date for service connection, and the currently 
effective 50 percent rating, of August 21, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Given the foregoing facts, the issue is whether an evaluation 
in excess of 50 percent is warranted from August 21, 1997 to 
the present.   

Under DC 9411, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id. 

The medical evidence for consideration consists of VA 
outpatient treatment and hospital reports, dated between 1997 
and 2003, VA PTSD examination reports, dated in July 1998, 
February 1999, June 2000, and March 2002.  The evidence also 
includes reports from private health care providers.  See 
report from Ray L. Huff, Ph.D., dated in September 1997; 
William C. Welch, M.D., dated in November 2001;  Linda Naef, 
Th.D., LCSW, dated in April 2000.

The Board has determined that the evidence shows that the 
veteran has occupational and social impairment, with 
deficiencies in most areas, such that his overall condition 
more closely approximates the criteria for a 70 percent 
rating under DC 9411.  The Board first notes that the medical 
evidence shows that the veteran has been diagnosed and 
treated for alcohol dependence.  Although service connection 
is not currently in effect for this disorder (compensation 
may not be paid for alcohol dependence, see 38 U.S.C.A. 
§ 105(a) (West 2002)), the claims files do not currently 
contain medical evidence which, in the Board's opinion, 
adequately dissociates any alcohol dependence symptoms from 
the veteran's PTSD symptoms.  In such cases, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  

Here, VA outpatient treatment reports show that the veteran's 
symptoms include panic attacks, anxiety, anger, irritability, 
flashbacks, avoidance behavior, nightmares (up to five times 
per week), and intrusive thoughts of combat in Vietnam.  He 
has been receiving several medications on an ongoing basis in 
a continued attempt to stabilize his condition, and has 
received ongoing group therapy.  The only GAF scores recorded 
were during the period from January to February of 2003, 
which ranged from 30 to 45.  The score of 30 suggests 
behavior that was considerably influenced by delusions or 
hallucinations, or serious impairment in communications or 
judgment, or an inability to function in almost all areas.  
See Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  The score of 45 
suggests serious symptoms or serious impairment in social, 
occupational and school functioning.  Id.  As for the VA 
examination reports, they contain diagnoses of PTSD, with GAF 
scores ranging from 40 (which suggests some impairment in 
reality testing or communication or major impairment in 
several areas), to 60 (which suggests moderate symptoms or 
moderate impairment in social, occupational or school 
functioning.  Id.  As for the VA hospital reports, they show 
that the veteran was hospitalized for treatment of 
psychiatric symptoms on four occasions (in August 1997, 
between October and November of 1997, between August and 
September of 2000, and between May and June of 2001), with 
GAF scores ranging from 45 to 80 (the score of 80 suggests 
"transient and expectable reactions").  Id.  Based on the 
foregoing, the Board is convinced that when the veteran's 
psychiatric and neuropsychiatric symptomatology is fully 
considered, together with his other demonstrated PTSD 
symptomatology, a rating of 70 percent is warranted for the 
veteran's PTSD.  The Board further finds that the medical 
evidence, to include the VA hospital report dated in August 
1997, warrants the conclusion that the criteria for a 70 
percent rating are met as of August 21, 1997.  See 38 C.F.R. 
§ 3.31 (2003).  

A rating in excess of 70 percent is not warranted.  The 
highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  
Although there is some evidence of the criteria required for 
a 100 percent rating, and although GAF scores were as low as 
30 to 40 (in the month of January 2003), the Board finds that 
the evidence shows that overall, the veteran has no more than 
occupational and social impairment with deficiencies in most 
areas due to his PTSD.  For example, the veteran appears to 
be able to function independently outside of his home, to 
include driving to, and attending a number of weekly meetings 
by himself.  See e.g., VA outpatient treatment reports, dated 
in 2000; see also VA outpatient treatment report, dated in 
July 2002 (noting complaints of back pain after the veteran 
drove ten hours to a baseball game).  With regard to 
employment, it appears that the veteran has not worked since 
1997.  Overall, the findings in such areas as hygiene, 
orientation, behavior, mood, memory and concentration, speech 
and insight do not reflect that the veteran has deficiencies 
to the required degree.  In this regard, a letter from Linda 
Naef, Th.D., LCSW, dated in April 2000, asserts that the 
veteran has severe symptoms that included an inability to 
maintain self-care, an inability to work and obsessional 
rituals.  However, these findings are far in excess of the 
other medical evidence of record dated near this time, which 
does not show such severe symptoms.  See e.g., June 2000 VA 
examination report (noting that the veteran was alert and 
oriented, with normal speech, no evidence of illogical or 
delusional thought processes, adequate memory, and containing 
a GAF score of 55).  In this regard, VA outpatient treatment 
reports for the year 2000 do not contain any reports showing 
psychiatric treatment that are dated prior to August.  The 
Board further notes that the most recent medical evidence of 
record, VA outpatient treatment reports dated in 2003, show 
ongoing participation in group therapy up to several times 
per week, with findings that show that he was oriented and 
had good hygiene.  In summary, there is insufficient evidence 
of such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, an 
intermittent inability to perform the activities of daily 
living, disorientation, memory loss, or other PTSD symptoms, 
which would warrant a 100 percent rating.  Therefore, the 
Board finds that the impairment resulting from the veteran's 
PTSD warrants no higher than a 70 percent rating.  


III.  TDIU

The veteran was granted service connection for PTSD in June 
1999.  This is his only service-connected disability.  In 
part II, supra, of this decision, the Board determined that 
his PTSD is properly evaluated as 70 percent disabling.  As 
discussed infra, there is evidence of unemployability due to 
his PTSD, and the Board has determined that a claim for a 
total rating due to unemployability caused by service-
connected disability (TDIU) has been raised.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

As previously stated, the veteran's service-connected PTSD 
has been evaluated as 70 percent disabling.  He is also shown 
to have a number of severe disabilities which have not been 
service-connected, to include alcohol abuse, obesity, 
gastroesophageal reflux disease, Hepatitis C, diverticulosis, 
and arthritis of the spine.  At issue is whether the 
veteran's service-connected PTSD, without consideration of 
any of his nonservice-connected disabilities, precludes all 
forms of substantially gainful employment in the national 
economy which are consistent with his education and 
occupational experience and which would afford a living wage.  
As the veteran's PTSD is evaluated as 70 percent disabling, 
the veteran meets the minimum schedular requirements for 
TDIU, and may be granted TDIU if it is determined that his 
PTSD renders him unemployable.  See 38 C.F.R. § 4.16(a).  
Upon its review of the history of the veteran's service-
connected PTSD, the Board is persuaded that the current 
evidence warrants a conclusion that this disability precludes 
him from engaging in substantially gainful employment, and 
that he is totally disabled due to this disability.  

As for the veteran's work history, the veteran has reported 
that he has not worked since 1997, and that in his last job 
was as a self-employed carpenter.  The veteran has reported 
that he has a GED and one year of college.  See July 1998 VA 
examination report.  
 
VA outpatient treatment reports show that the veteran has 
received treatment for PTSD since at least 1999.  

A letter from Linda Naef, Th.D., LCSW, dated in April 2000, 
asserts that the veteran has a wide variety of psychiatric 
symptoms, and that he has "ongoing significant occupational 
and social impairment that renders him unable to work."  

A June 2001 VA PTSD hospital report states that, "[The 
veteran] is not able to function in a workplace setting 
secondary to his PTSD symptoms and anxiety."  

A letter from William C. Welch, M.D., dated in November 2001, 
states that the veteran cannot take care of his children 
because he is unreliable, and that he had recently left 
something on the stove that caused the house to catch fire.  

VA outpatient treatment reports, dated in 2003, show that the 
veteran continues to attend group therapy, and to require 
medications for control of his PTSD symptoms.  Of particular 
note, a VA outpatient treatment report, dated in January 
2003, contains a current GAF score of 30, with a range of 30 
to 40 for the past year.  The score of 30 suggests behavior 
that was considerably influenced by delusions or 
hallucinations, or serious impairment in communications or 
judgment, or an inability to function in almost all areas.  
See Quick Reference to the Diagnostic Criteria from DSM IV, 
at 47.  

The aforementioned evidence shows that the veteran has not 
worked since 1997, and that he has been receiving ongoing 
treatment for service-connected PTSD for years, which 
includes several medications.  The veteran's disability is 
evaluated as 70 percent disabling.  The claims file contains 
an opinion from a VA physician who has determined that the 
veteran is unable to work due to his PTSD symptoms.  There is 
no competent, countervailing opinion of record.  Finally, the 
Board points out that its decision is consistent with Ms. 
Naef's letter (which the Board accepts with reservations, as 
noted in part II), and the fact that Dr. Williams has 
determined that the veteran was not competent to take care of 
his own children due to unreliability.  

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
unemployable due to his PTSD, and that the evidence shows 
that the veteran's PTSD precludes him from engaging in 
substantial gainful employment.  


ORDER

A rating of 70 percent, and no more, for PTSD is granted, 
subject to the regulations governing the award of monetary 
benefits.

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



